Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments filed February 24 with respect to claims 1, 4 and 5 have been considered and are persuasive.  Claims 1, 2, 4 to 10, 14, 16, 18 and 19 are allowed, and claims 3, 11 to 13, 15, 17 and 20 are cancelled. 
Claim 1 is allowed because the prior art individual or taken as a whole does not teach the first light shielding tape disposed on the opposite side of the light source, the first light shielding tape comprising the first strip shaped body with the plurality of spaced protrusions extending from the first strip shaped body, and the first strip shaped body and the protrusions are perpendicular to each other in combination with all other features as claimed in claim 1.  Claims 2, 4 to 10, 14, 16, 18 and 19 depend on claim 1 and as such are also allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Y Quach Lee whose telephone number is 571-272-2373.  The examiner can normally be reached on Monday to Thursday from 8:00 am to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. James Lee, can be reached on 571-272-7044.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Y M. Quach Lee/
Primary Examiner, Art Unit 2875